DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Status of Claims
This action is in reply to the application submitted by the applicant on 09 April, 2020 and the Applicant’s supplemental amendment on 09 March 2022.
Claim 5 was canceled by Applicant.  
Claims 1-4 and 6-9 have been amended by Applicant.
Claims 11 and 12 have been previously presented.
Claim 10 remains as originally presented.
Claims 1-4 and 6-12 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because the claims in ordered combination are a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
terminal ID acquisition processing circuitry configured to acquire identification information of a user terminal of a user who entered a facility;
position acquisition processing circuitry configured to acquire position information of the user terminal;
association processing circuitry configured to store the identification information acquired by the terminal ID acquisition processing circuitry and a use price of the facility of the user in a storage unit in association with each other; 
payment processing circuitry configured to execute a payment process of the use price when the user terminal is separated from a predetermined area of the facility by a predetermined distance or more after exiting the predetermined area; and
moving direction acquisition processing circuitry, configured to acquire a moving direction of the user terminal, wherein the predetermined area is a specific area within the facility, and
the payment processing circuitry does not execute the payment process when the user terminal is separated from the predetermined area by the predetermined distance or more after exiting the predetermined area, and the user terminal has moved in a predetermined direction;  

The following prior art of reference have been deemed most relevant to the allowed claim(s):

receiving information associated with the order that was placed with the attendant.  
Artman et al. (U.S. Pub. No. 20150269557) discloses systems and related methods facilitating interactions between a merchant device, a central system and a consumer device are discussed herein. Wallet identifying data may be used to secure messages between the consumer device and the merchant device over a wireless link. 

Claims 1-4 and 6-12 are allowed because the references individually and in combination as discussed above as the closest prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vohra (US 20180253730 A1) discloses automatically authenticate a customer such that the customer may make complete hands free payments without the intervention of the customer or the merchant. The automatic authentication may include a check-in process and a payment authentication process. When a customer enters a designated area of a merchant, a BLE beacon device of the merchant may automatically check in the customer at the designated area of the merchant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL R KLOBERG/Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698